                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FINJAN, INC.,                                       Case No. 17-cv-06946-JST (KAW)
                                   8                    Plaintiff,
                                                                                             ORDER REGARDING JOINT
                                   9             v.                                          DISCOVERY LETTER
                                  10     ZSCALER, INC.,                                      Re: Dkt. Nos. 117
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Finjan, Inc. filed the instant suit against Defendant Zscaler, Inc., alleging patent

                                  14   infringement. (Compl., Dkt. No. 1.) On March 21, 2019, the parties filed a discovery letter

                                  15   concerning Defendant's third set of interrogatories. (Discovery Letter, Dkt. No. 117.) Having

                                  16   reviewed the letter and the relevant legal authorities, the Court GRANTS IN PART and DENIES

                                  17   IN PART the relief sought.

                                  18                                        I.    LEGAL STANDARD

                                  19          The Federal Rules of Civil Procedure broadly interpret relevancy, such that each party has

                                  20   the right to the discovery of "any nonprivileged matter that is relevant to any party's claim or

                                  21   defense and proportional to the needs of the case[.]" Fed. R. Civ. P. 26(b)(1). Discovery need not

                                  22   be admissible to be discoverable. Id. The court, however, "must limit the frequency or extent of

                                  23   discovery otherwise allowed" if "(i) the discovery sought is unreasonably cumulative or

                                  24   duplicative, or can be obtained from some other source that is more convenient, less burdensome,

                                  25   or less expensive; (ii) the party seeking discovery has had ample opportunity to obtain the

                                  26   information by discovery in the action; or (iii) the proposed discovery is outside the scope

                                  27   permitted by Rule 26(b)(1)." Fed. R. Civ. P. 26(b)(2)(C). Furthermore, "[t]he court may, for good

                                  28   cause, issue an order to protect a party or person from annoyance, embarrassment, oppression, or
                                   1   undue burden or expense," including by precluding discovery, by conditioning disclosure or

                                   2   discovery on specified terms, by preventing inquiry into certain matters, or by limiting the scope

                                   3   of discovery to certain matters. Fed. R. Civ. P. 26(c)(1). "Rule 26(c) confers broad discretion on

                                   4   the trial court to decide when a protective order is appropriate and what degree of protection is

                                   5   required." Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984).

                                   6                                            II.    DISCUSSION
                                   7          A.    Interrogatory No. 12
                                   8          Defendant's Interrogatory No. 12 states:

                                   9                  Separately for each claim of the Finjan Patents-in-Suit, describe in
                                                      detail the conception and reduction to practice of the claim,
                                  10                  including an identification of the date of first conception, the date of
                                                      first reduction to practice, the basis for your contention, if any, of
                                  11                  diligence in reducing the invention to practice, and an identification
                                                      of every person involved in the conception and/or reduction to
                                  12                  practice of the claimed invention, their role in the conception and/or
Northern District of California
 United States District Court




                                                      reduction to practice of that invention, and all documents that can
                                  13                  corroborate or contradict such conception, reduction to practice, and
                                                      diligence.
                                  14

                                  15   (Discovery Letter at 1.)

                                  16          First, the parties dispute whether Plaintiff adequately identified the date of conception for

                                  17   the '633 patent by providing a range, rather than a specific date. (Discovery Letter at 1.)

                                  18   Specifically, in response to Interrogatory No. 12, Plaintiff asserted that "the date of conception . . .

                                  19   began January 29, 1997, and continued through May 17, 2000." (Discovery Letter, Exh. A at 11.)

                                  20          The Court finds that a range of over three years is not an adequate response. In general,

                                  21   courts in this district have held that the Patent Local Rules "require[] a patent holder to assert a

                                  22   specific date of conception, not a date range." Harvatek Corp. v. Cree, Inc., Case No. 14-cv-5353-

                                  23   WHA, 2015 WL 4396379, at *2 (N.D. Cal. July 17, 2015); Blue Spike, LLC v. Adobe Sys., Inc.,

                                  24   Case No. 14-cv-1647-YGR (JSC), 2015 WL 335842, at *7 (N.D. Cal. Jan. 26, 2015) ("This rule

                                  25   requires a patentee to assert a particular date--not a start date, end date, or date range."). Courts

                                  26   have applied this requirement to interrogatory responses in patent cases. E.g., OpenTV, Inc. v.

                                  27   Apple Inc., Case No. 15-cv-2008-EJD (NC), 2016 WL 3196643, at *2 (N.D. Cal. June 9, 2016)

                                  28   (striking conception dates in interrogatory responses where the patentee failed to identify a
                                                                                          2
                                   1   specific conception date). In Harvatek, the district court explained that an uncertain conception

                                   2   date was prejudicial because it prevented the defendant from "focus[ing] its discovery efforts on a

                                   3   specific conception date." Harvatek Corp., 2015 WL 4396379, at *2. Thus, the "failure to

                                   4   identify a specific conception date has allowed [the plaintiff] to reverse the order of the procedure

                                   5   contemplated by our Patent Local Rules, giving it a preview of [the defendant's] invalidity

                                   6   contentions before offering a concrete conception date." Id. Moreover, the purpose of the Patent

                                   7   Local Rules was "to require patent holders to crystallize their theories of the case early in the

                                   8   litigation, which heads off the possibility of abuse in the form of theories contrived to get behind

                                   9   later disclosed prior art." Id. at *3 (internal quotation omitted). By failing to state a specific date

                                  10   of conception, the plaintiff had "brought about the 'shifting sands' that our Patent Local Rules were

                                  11   designed to prevent." Id.

                                  12          Plaintiff points to two cases where the district court permitted the patentee to identify a
Northern District of California
 United States District Court




                                  13   date or dates of conception or reduction to practice. See Boston Scientific Corp. v. Micrus Corp.,

                                  14   Case No. 04-4072-JW (RS), 2007 WL 174475, at *3 (N.D. Cal. Jan. 22, 2007) (allowing the

                                  15   patentee to identify "the approximate date or dates of actual reduction to practice it intends to

                                  16   assert"); West v. Ultimate Metals Co., Case No. 13-cv-3651-WHO (MEJ), 2014 WL 466795, at

                                  17   *2 (N.D. Cal. Feb. 3, 2014) ("If West believes in good faith that he is unable to state a specific

                                  18   date or dates, he shall state with clarity the approximate date or dates of conception he intends to

                                  19   claim in this action."). Neither case, however, permitted a range of dates, let alone a three-year

                                  20   range. Accordingly, Plaintiff is ordered to file an amended response, which identifies a specific

                                  21   date or dates of conception that Plaintiff intends to assert.

                                  22          Second, Defendant asserts that Plaintiff has not adequately identified who the inventors of

                                  23   the '494 patent are for the relevant claims because Plaintiff's response includes "a generic

                                  24   statement that all four named inventors 'were involved with, and may have knowledge related to

                                  25   the conception and reduction to practice of claims of the '494 Patent.'" (Discovery Letter at 2.)

                                  26   The Court disagrees. While Plaintiff's response does generally identify these four individuals, its

                                  27   response goes on to state that Mr. Shlomo Touboul submitted a declaration stating that '494 patent

                                  28   Claims 10 and 14 -- the claims asserted in this case -- were his sole invention. (See Discovery
                                                                                          3
                                   1   Letter, Exh. A at 12.) This is sufficient to make clear that Mr. Touboul is the only inventor of

                                   2   Claims 10 and 14.

                                   3          B.     Interrogatory No. 13
                                   4           Defendant's Interrogatory No. 13 states:

                                   5                   For each and every license, settlement agreement or other agreement
                                                       granting rights to the Patents-in-Suit or Related Patents (alone or as
                                   6                   part of a portfolio) Finjan has entered into, describe in detail on a
                                                       license-by-license basis (and, where available, patent-by-patent
                                   7                   basis) the actual or effective royalty base (i.e., the revenue earned
                                                       for licensed or released products) covered by or subject to that
                                   8                   agreement, including by providing a chart that includes the columns
                                                       (1) parties to the license, (2) licensed patents, (3) actual or effective
                                   9                   royalty base for each patent, where available, (4) total actual or
                                                       effective royalty base for the agreement, (5) how the royalty base
                                  10                   was determined, (6) for each licensed patent or group of patents, the
                                                       incremental value contributed by the patented invention to the
                                  11                   royalty base, (7) license structure (e.g., whether the license was a
                                                       lump sum payment or a running royalty), and (8) the portion of
                                  12                   payments made in satisfaction of the agreement that was or cab [sic]
Northern District of California
 United States District Court




                                                       be attributed to any particular patent or group of patents.
                                  13

                                  14   (Discovery Letter at 2-3.) It appears Defendant is no longer requesting the chart. Rather, the

                                  15   primary dispute is whether Plaintiff has provided the "actual or effective royalty base," and

                                  16   adequately identified the documents from which Defendant can identify the royalty-related

                                  17   information requested by parts (3), (4), (5), (6), and (8). (Id. at 3.)

                                  18           Plaintiff responds that the royalty base is not a constant number because negotiations

                                  19   change. (Discovery Letter at 3.) It is unclear, however, how this prevents Plaintiff from stating

                                  20   the actual or effective royalty base of the licenses it entered into; the fact that a number may

                                  21   change during negotiations does not affect Plaintiff's ability to identify the actual or effective

                                  22   royalty base that the parties ultimately agreed to. Accordingly, Plaintiff is ordered to file an

                                  23   amended response which identifies the actual or effective royalty base as requested.

                                  24           Further, as to the identification of documents, Plaintiff contends that it has identified 9,805

                                  25   pages relating to its 27 licenses. (Discovery Letter at 4.) Defendant, however, explains that many

                                  26   of these pages "include documents having no apparent connection to the subject matter of this

                                  27   interrogatory, such as pages of redacted infringement contentions." (Id. at 3.) This is not

                                  28   adequate. Plaintiff shall narrowly identify the pages, so that it is specifically tailored to
                                                                                           4
                                   1   Defendant's request.

                                   2          C.    Interrogatory No. 14
                                   3          Finally, Interrogatory No. 14 states:

                                   4                    If You contend that, during the prosecution of any of the Patents-in-
                                                        Suit, Finjan did not intentionally delay in petitioning the USPTO for
                                   5                    a delayed claim of priority, describe in detail the basis for that
                                                        contention by a full description of all facts (including documents
                                   6                    and persons with knowledge) and reasons supporting such
                                                        contention, including without limitation, a full explanation for the
                                   7                    timing of Finjan's petition, an identification of all individuals
                                                        involved in the decision to petition the USPTO, and an identification
                                   8                    of the reason, if any, Finjan contends it could not or did not need to
                                                        file the petition sooner.
                                   9

                                  10   (Discovery Letter at 4-5.)

                                  11          First, Defendant contends that Plaintiff failed to provide an explanation for the timing of

                                  12   Plaintiff's petition as to the '494 patent, as well as a reason for why Plaintiff could not or did not
Northern District of California
 United States District Court




                                  13   need to file the petition sooner. The Court agrees. In its response, Plaintiff states that it filed a

                                  14   petition correcting the priority claim of the '494 patent in October 2012, which stated that the

                                  15   delay was "unintentional." (Discovery Letter, Exh. A at 18.) Plaintiff further explains that this

                                  16   petition was filed to perfect its priority claim chain related to a parent patent. (Id. at 18-19.) This

                                  17   response, however, does not explain why there was a delay in the priority claim to begin with.

                                  18   Plaintiff must provide a supplemental response that explains why it believes the delay was

                                  19   unintentional.

                                  20          Second, Defendant states that Plaintiff provides no response as to the '633 patent.

                                  21   (Discovery Letter at 5.) Plaintiff does not dispute this, and states that it will provide a

                                  22   supplemental response that includes a statement that Plaintiff filed a certificate of correction to the

                                  23   '633 patent to correct a typographical error in its priority chain. (Id.) To the extent there is any

                                  24   claim of unintentional delay, however, Plaintiff must also explain the reasons and circumstances

                                  25   for the delay.

                                  26                                           III.    CONCLUSION
                                  27          For the reasons stated above, the Court ORDERS that:

                                  28          1.        Plaintiff identify a date or date(s) of conception for the '633 patent in response to
                                                                                           5
                                   1   Interrogatory No. 12;

                                   2          2.      Plaintiff identify the actual or effective royalty base, as well as a narrowed set of

                                   3   documents responsive to Interrogatory No. 13;

                                   4          3.      Plaintiff explain why they did not believe any delay was unintentional as to the '494

                                   5   patent and the '633 patent.

                                   6          The Court finds that Plaintiff has sufficiently identified the inventor of the '494 patent

                                   7   claims 10 and 14.

                                   8          IT IS SO ORDERED.

                                   9   Dated: April 9, 2019
                                                                                             __________________________________
                                  10                                                         KANDIS A. WESTMORE
                                  11                                                         United States Magistrate Judge

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
